DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants previously canceled claims 1-30 and added new claims 31-50.  Claims 31-50 are pending in this application, and are under examination.

Information Disclosure Statement
The Information Disclosure Statements filed April 2, 2019 and July 17, 2020 have been considered.

Drawings
	The Petition to Accept Color Drawings, filed February, 13, 2019 was granted on November 29, 2019.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  The reference number 800 is not found in Figure 8.  It is believed that the reference 801, which is not found in the specification, should be changed to 800.  The reference number 900 is not found in Figure 9.  In addition, although reference numbers 902a-902f are disclosed in the specification, reference number 902 is not found.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 31-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 31 recites the limitation "the nucleic acid" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 32-50 depend from claim 31, and are therefore included in this rejection.
Claim 32 recites the limitation "the paired-end read distance frequency data" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if this refers to the standard paired-end read distance frequency data or to some other frequency data.
Claim 34 recites the limitation "the paired-end read distance frequency data" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if this refers to the standard paired-end read distance frequency data or to some other frequency data.
Claims 35-37 depend from claim 34, and are therefore included in this rejection.
39 recites the limitation "the nucleic acid" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 41-43 depend from claim 39, and are therefore included in this rejection.
At claim 49, lines 1-2, is it not clear what is meant by the phrase “the nucleic acid sequence data is derived from a genome.”  It is not clear how close the nucleic acid sequence data must be to the genome sequence in order for it to be considered derived from the genome.
At claim 50, lines 1-2, is it not clear what is meant by the phrase “the nucleic acid sequence data is derived from a heterogenous sample comprising a plurality of genomes.”  It is not clear how close the nucleic acid sequence data must be to any particular genome sequence of the sample in order for it to be considered derived from the plurality of genomes.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 31-50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1 of the analysis asks is the claim a process, machine, manufacture, or composition of matter?  Yes.
Claims 31-50 are directed to a method for nucleic acid sequence data assembly.  The method includes the steps of obtaining a set of  paired-end reads; obtaining a standard paired-end read distance frequency data; obtaining grouped contig sequences; and scaffolding the grouped contig sequences such that read-pair distance frequency data for read pairs that map to separate contigs approximates 
Step 2A – Prong 1 – of the analysis asks if the claim recites and abstract idea, law of nature, or natural phenomenon?  Yes.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps of obtaining paired-end reads, obtaining standard paired-end read distance frequency data, and obtaining grouped contig sequences, which can include merely receiving sequencing data, processing and ordering the obtained information, and orienting and ordering the contigs in an optimal configuration refer to abstract ideas and mental steps in which one merely performs data analysis or merely thinks about the ordering of nucleic acid sequences.  In addition, the further steps of obtaining read pair data mapping to the contig, obtaining paired end reads, determining statistical measure of distance between data, and mapping the data.  Further, determination of a read-pair distance data, generating curves, and scaffolding the date are also deemed to be abstract ideas and mental steps, as are the use of algorithms and computational analysis, which is not performed by any particular computer.  
 	Indeed, the statistical analysis, identification, determining, selecting, algorithm application, processing, database analysis, and orienting/ordering steps are so general as to be mere data gathering and are deemed to be mental steps/abstract ideas, which have been held to be ineligible under University of Utah Research Foundation v. Ambry Genetics Corp., 774 F.3d 755 (Fed. Cir. 2014).  The judicial exception is the abstract idea of assembling nucleic acid sequence data by providing a sequence of a DNA sample and ordering the sequenced contigs and comparing the data to a standard paired-end read distance frequency data or to provide information in order to scaffold contigs, each of which are mental steps that do not require anything significantly more.

 	The Supreme Court has long distinguished between principles themselves, which are not patent eligible, and the integration of those principles into practical applications, which are patent eligible.  However, absent are any additional elements recited in the claims beyond the judicial exception.  The “integration into a practical application” requires an additional element or a combination of additional elements in the claim to apply, rely upon, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  The claims include the additional steps of digesting sample DNA to generate double stranded breaks, which are allowed to re-ligate, sequencing the re-ligation junctions, cross-linking the DNA to a binding agent, and reassembling naked DNA into reconstituted chromatin.  Further, purifying DNA, providing binding agents to purified DNA, restricting the DNA with restriction enzymes, ligation of DNA, cross-linking DNA, and sequencing DNA are all extremely well-known and widely-used techniques in the molecular biology art.  Thus, the additional claim limitations are not indicative of integration into a practical application.  The active method steps of digesting sample DNA, re-ligating broken DNA strands, crosslinking the DNA, and reassembling isolated naked DNA into reconstituted chromatin, which is crosslinked constitutes well understood, routine, conventional activity already engaged in and well known by the scientific community.  These additional steps are deemed to be conventional and routine elements of obtaining DNA sequences and manipulating the DNA.  The steps are set forth broadly and generically, and when assessed in light of the specification, none of these steps appear to add anything significantly more to the judicial exception (see Green, Jr. et al. (U.S. Patent No. 9,411,930, issued August 9, 2016, and claiming priority to U.S. Provisional Patent Application No. 61/759,941, filed February 1, 2013, and cited in the Information Disclosure Statement filed April 2, 
Thus, no additional steps are recited in the instant claims that would amount to significantly more than the judicial exception.  Without additional limitations, a process that employs only general steps in addition to the judicial exception of the abstract idea of obtaining sequence information, assembling DNA sequences and obtaining, orienting, and ordering contig information is not patent eligible.  Further, patenting abstract ideas cannot be circumvented by attempting to limit the idea to a particular technological environment.  In the instant claims obtaining sequence information and using that information to assemble two DNA segments does not provide anything significantly more to the judicial exception.  These elements are recited at a high level of generality because they merely refer to general methodology.  Simply appending routine and conventional activity previously known to the industry specified at a high level of generality is not considered to add significantly more to the judicial exception.
The comparing, determining, scaffolding, and subjecting the results to statistical analysis method steps are merely mental steps and abstract ideas, which do not add anything significantly more to the judicial exception.  Additional claim limitations, including obtaining standard paired-end read distance frequency data, obtaining grouped contig sequences and scaffolding the grouped contig sequences such that the read pair distance frequency data for read pairs that map to separate contigs approximates the standard paired-end read distance frequency data, obtaining sequence information corresponding to a plurality of contigs, obtaining paired-end read information from a nucleic acid sample represented by the plurality of contigs, and configuring the plurality of contigs such that deviation of a read pair distance parameter from a predicted read pair distance data set is decreased compared to the read pair distance parameter of plurality of contigs in the initial configurations, are all mental steps involving only abstract ideas.  These mental steps do not add anything to the judicial 
	Thus, the claims include a multitude of abstract ideas and mental steps, as described above, which also renders the claimed subject matter ineligible.  Because the claims are set forth at a high level of generality, because they recite only routine and conventional steps, and because they are directed to the judicial exception of abstract ideas, and because the claims to not recite anything significantly more than the judicial exception, mental steps, and abstract ideas, they are deemed to be patent ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claims 31-34, 38-44, and 48 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Green, Jr. et al. (U.S. Patent No. 9,411,930, issued August 9, 2016, and claiming priority to U.S. Provisional Patent Application No. 61/759,941, filed February 1, 2013, and cited in the Information Disclosure Statement filed April 14, 2016) in view of Nazarenko et al. (U.S. Patent Application Publication No. 2012/0197533, published on August 2, 2012, and cited in the Information Disclosure Statement filed April 14, 2016).
 	Regarding claims 31-32, 34, 38, 48, Green, Jr. discloses methods of assembling nucleic acids for sequencing by providing a purified DNA, complexing the purified DNA with a DNA binding agent to form a DNA/chromatin complex, contacting the complexes with restriction enzymes to form sticky ends, ligating the DNA, sequencing the junctions of the ligated DNA for form paired end reads, and scaffolding grouped contig sequences so that the data for the read pairs approximates a standard paired-end read distance frequency data, which data was obtained (abstract, column 1, line 26 to column 2, line 20, and 
 	Regarding claim 33, Green, Jr. discloses that the frequency data for the contigs is closer to the standard data when the read pair distance likelihood is maximized (column 7, lines 7-17).  
	Regarding claim 39, Green, Jr. discloses that the paired-end reads can be obtained by fragmenting the sample DNA and re-ligating the DNA randomly, which junctions can then be sequenced (column 1, line 60 to column 2, line 20).
	Regarding claims 40-43, Green, Jr. discloses that naked DNA can be complexed to form reconstituted chromatin by complexing naked DNA with isolated histones (i.e., a DNA binding agent) (column 2, lines 21-28 and column 4, lines 5-7).  Green, Jr. discloses that the DNA sample can be naked DNA (column 4, lines 3-4).  Green, Jr. discloses that the reconstituted chromatin is crosslinked (column 5, line 41 to column 6, line 8).
	Regarding claim 44, Green, Jr. discloses that the paired-end reads can map to a common contig (claim 1).
	Regarding claims 49-50, Green, Jr. discloses that the sequence information can be obtained from one or more genomes (column 5, lines 13-27).

 	Nazarenko discloses methods of assembling nucleic acid sequence information using contigs, where compatible mate pairs can be combined (assembled) into a single cluster, or contig (paragraph [0068]).  Nazarenko discloses that compatibility between contigs can be defined as two mate pairs that can be caused by the same junction with high probability (i.e., read pair distance frequency data) (paragraph [0068]).  Nazarenko discloses that confidence scores can be determined for each potential cluster and that the probability of reads comes from a reference genome (i.e., a standard paired-end read distance frequency data relative to the initial configuration) (paragraphs [0068] and [0101]).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use Nazarenko’s data comparison for analyzing the data obtained using Green, Jr.’s method of assembling and scaffolding nucleic acid sequence contigs because this will provide statistical analysis of the contigs generated by the sequencing data, ensuring reproducible and accurate sequence assembly and scaffolding.

 	Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Green, Jr. in view of Nazarenko, as applied to claims 1-22 above, and in view of Schloss et al. (9(34) BMC Bioinformatics 1-15 (2008)).
 	Green, Jr. and Nazarenko disclose and suggest methods of assembling nucleic acids and scaffolding contigs, as discussed above.
 	Green, Jr. and Nazarenko fail to disclose or suggest the statistical measure of distance between the read-pair distance frequency data and the standard paired-end read distance frequency data.
	Schloss discloses using contigs to generate and analyze genomic information generated by obtaining and sequencing contig sets (abstract and page 2, paragraph bridging columns 1 and 2).  
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum time for using the methods, and in particular for reducing the time required to obtain the desired data according to the method disclosed and suggested by Green, Jr. and Nazarenko, because this would have been well within the purview of one of ordinary skill in the art.  In addition, one of ordinary skill in the art would have been motivated to do so because decreasing the time of the analysis provides for faster generation of data that is accurate and reproducible.
	It would also have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use Schloss's ANOVA statistical analysis and use of data curves and comparison between newly assembled contigs and standard contig data according to Green, Jr. and Nazarenko because this will allow for a more stringent assay and method of assembling and sequencing contigs, thus providing for better, faster, more accurate, and more reproducible data regarding genome sequences.  This, in turn, will provide one of ordinary skill in the art information relating to diseases and potentially methods of treating such diseases related to genetic sequences.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to   www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 9,715,573.  
Although the claims at issue are not identical, they are not patentably distinct from each other because while both the instant claims and the claims of the ‘573 patent claim methods for nucleic acid 

Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,318,706.  
Although the claims at issue are not identical, they are not patentably distinct from each other because while both the instant claims and the claims of the ‘706 patent claim methods for nucleic acid assembly, the ‘706 patent claims the additional step of obtaining grouped contig sequences, as well as claiming a particular percentage of decrease in paired-end read distance frequency.  However, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to obtain the grouped contig sequences so that they could be properly analyzed.  It would also have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to determine a desired level of decrease or increase in paired-end read distance frequency in order to determine if there is any significant deviation from a desired level, and to determine the optimal contig configuration and order in order to assemble the nucleic acid data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNE GUSSOW can be reached on (571) 272-6047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/
Primary Examiner, Art Unit 1636